            Case 2:20-cv-00159-LPR Document 2 Filed 07/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

ROBERT L HARRIS                                                                    PETITIONER
Reg #26465-045


v.                               Case No. 2:20-cv-00159-LPR-JTK


BUREAU OF PRISONS                                                                RESPONDENT

                                              ORDER

       Petitioner Robert Harris is an inmate at FCI Forrest City Low. The Clerk of the Court

docketed his pleading as a writ of habeas corpus pursuant to 28 U.S.C. § 2241. However, Harris’s

Motion requests “compassionate release to home confinement” due to the COVID-19 pandemic.

(Doc. 1 at 1). The proper venue for a motion for compassionate release is the sentencing court.

See 18 U.S.C. § 3582(c)(1)(A). Mr. Harris was sentenced in the Western District of Missouri. See

USA v. Harris, 4:13-cr-00403-HFS-1 (Doc. 35) (W.D. Mo. Nov. 6, 2014). The wisest course of

action, and the way to best serve the interests of justice, is to transfer this case to the

Western District of Missouri.       The district court there can decide whether any relevant

jurisdictional prerequisites have been satisfied.

       1.      The Court withdraws the reference.

       2.      This case is transferred to the United States District Court for the Western District

               of Missouri, Western Division (Kansas City). The transfer is immediate because

               the receiving Court is also in the Eighth Circuit. In re Nine Mile Limited, 673 F.2d

               242, 244 (8th Cir. 1982).

       IT IS SO ORDERED this 31st day of July 2020.
Case 2:20-cv-00159-LPR Document 2 Filed 07/31/20 Page 2 of 2




                                 ____________________________________
                                 LEE P. RUDOFSKY
                                 UNITED STATES DISTRICT JUDGE




                             2
